DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 10-12 have been amended.
Response to Arguments
Applicant’s arguments, see Pages 8-9 of Applicant’s Remarks, filed 23 May, 2022, with respect to the 35 U.S.C. 103 rejection of Claims 10-12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 10-12 have been withdrawn.
 Allowable Subject Matter
Claims 1-3, 5-12 are allowed.
Previous reasons for allowance of Claims 1-3, 5-9 were provided for in the Final Rejection dated 18 March 2022.
Regarding claim 10, the closest pieces of prior art are Makabe (US 20130282215 A1), Matsuda (US 20140058609 A1), Saitoh (US 20140297079 A1), hereafter Saitoh ‘079, and Saitoh (US 20150149016 A1), hereafter Saitoh ‘016. 
 Makabe teaches a control apparatus of a hybrid leaning vehicle, the hybrid leaning vehicle including an engine configured as an internal combustion engine and an electric motor serving as a drive source for travel of the hybrid leaning vehicle, the control apparatus comprising:
A memory that stores a program including instructions of controlling the engine (0022, Electronic control unit operates electric motor, engine, and clutch); and
A processor configured to prohibit, according to the program, the engine from starting up in a state in which a power transmission route between the engine and a drive wheel is disengaged (0025, engine stops its operation, clutch is released, vehicle begins to run with only the power from the electric motor).
	Matsuda teaches a method of determining if an electric motorcycle is cornering (0050, cornering determiner section determines if the motorcycle is cornering).
	Saitoh ‘079 teaches a system of a hybrid motorcycle wherein the motorcycle switches between the engine and motor depending on the skidding state of the motorcycle (0032, antiskid apparatus is preferably a parallel-hybrid type motorcycle which switches between the engine and the motor depending on the driving state).
	Saitoh ‘016 teaches a system of a hybrid motorcycle wherein the motorcycle switches between the engine and electric motor according to the travel state of the motorcycle (0024, saddle-riding type vehicle will be described as a parallel hybrid motorcycle that drives a driving wheel by switching to at least one of engine and electric-powered generator according to the travel state)

	The prior arts on record as cited above fail to disclose, teach individually or in combination to render obvious the limitation, or provide any motivation for prohibiting the engine from starting up in a state in which a power transmission route between the engine and a drive wheel is disengaged upon determining that the vehicle is turning in a state in which the engine is stopped and the electric motor is operated.
	Claims 11 and 12 are dependent on claim 10, and are therefore allowable by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664